Citation Nr: 1712569	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  07-36 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 13, 2011, and in excess of 70 percent from June 13, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to November 5, 2007. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In this respect, within the one-year period from notification of the November 2005 rating decision, VA received written correspondences from the Veteran.  The Veteran provided statements relating to the severity of his service-connected PTSD and its effects on his day-to-day life.  The RO subsequently continued the 30 percent initial rating in a September 2006 rating decision and VA received a notice of disagreement in July 2007 with respect to the September 2006 rating decision.  Nonetheless, the Board finds that the November 2005 rating decision is the rating decision on appeal.  Liberally construed, the Board finds that the November 23, 2005, correspondence is a timely notice of disagreement with the November 2005 rating decision.  Following issuance of a statement of the case in October 2007, a substantive appeal was timely received.  38 C.F.R. §§ 20.200, 20.302(b) (2016).  The November 2005 rating decision is therefore the rating decision on appeal.    

This case was previously remanded by the Board in May 2011 and April 2013.  The case has been returned to the Board for review.

The November 2005 rating decision granted service connection for PTSD with an initial rating of 30 percent effective May 25, 2005.  The Veteran submitted additional evidence relating to his claim and a new rating decision was issued in September 2006 continuing the initial rating of 30 percent.  The Veteran submitted a timely notice of disagreement as to the initial rating.  An initial disability rating of 50 percent was subsequently granted, effective June 13, 2011, in an August 2011 rating decision.  The Veteran submitted a timely substantive appeal as to the disability rating issue.  Following the Board's April 2013 remand of the issue, a September 2016 rating decision granted a higher initial rating of 70 percent, effective June 13, 2011.  As higher initial ratings granted during the pendency of the appeal do not represent the maximum benefit possible, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, staged ratings have been created, and the issue before the Board is as stated on the title page.  Fenderson v. West, 12 Vet. App. 119 (1999).    

The September 2016 rating decision also granted entitlement to a TDIU, effective from November 5, 2007.

In correspondence received in November 2016, the Veteran essentially indicated he wished to withdraw his appeal for a higher initial rating for his service-connected PTSD since he had been granted a 100 percent rating for his PTSD.  However, the record shows that the Veteran has not been assigned a 100 percent rating for PTSD, and the Veteran's representative subsequently presented argument in support of the appeal for a higher initial rating for PTSD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 13, 2011, the Veteran's PTSD was manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.

2.  From June 13, 2011, the Veteran's PTSD has been manifested by symptoms productive of functional impairment that is, at worst, comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The probative evidence of record is in relative equipoise as to whether the Veteran has been unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities from May 25, 2005. 


CONCLUSIONS OF LAW

1.  Prior to June 13, 2011, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  From June 13, 2011, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

3.  For the rating period on appeal from May 25, 2005 through November 4, 2007, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to a TDIU for the entire rating period at issue on appeal prior to November 5, 2007.  This represents a complete grant of the benefits sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error and any further discussion of VA's responsibilities is not necessary.

The Veteran's claim for a higher initial rating for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection for the disability at issue.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159 (b)(3).  Here, the RO provided the Veteran the required rating decisions, statement of the case, and supplemental statements of the case.  These documents cited the applicable statutes and regulations, and discussed the reasons and bases for not assigning a higher initial rating, or higher staged initial rating, for the service-connected PTSD.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records and VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in October 2005, July 2006, June 2011 and November 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners administered mental status examinations, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Veteran's outstanding medical records have been obtained, and he was afforded an adequate VA examination in November 2015 and addendum opinion in May 2016, the Board finds that the directives of the April 2013 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not alleged, and the record does not indicate, that his PTSD has increased in severity since the November 2015 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal, and no further examination is necessary.

There is no indication that any additional evidence, relevant to the matters adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

General Legal Criteria

The Veteran contends that his PTSD symptomatology more closely approximates the severity contemplated by higher ratings.  He seeks a rating in excess of 30 percent prior to June 13, 2011, and in excess of 70 percent from June 13, 2011.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's PTSD has been rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The VA General Rating Formula for Mental Disorders reads, in pertinent part:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage evaluation is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM) - V no longer utilizes GAF scores.  DSM - V is applicable for cases certified to the Board on or after August 4, 2014, and the Veteran's case was originally certified to the Board prior to August 2014.  Consequently, DSM - V is not applicable.  Insofar as the VA examiners evaluated the Veteran under DSM - IV, the Board notes their findings.  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board notes that the Veteran has also been diagnosed with major depressive disorder, recurrent, in partial remission.  See July 2006 VA examination report.  This diagnosed psychiatric disability has not been service connected.  Where it is not possible to distinguish the effects of a service-connected disability from the effects of any nonservice-connected disability, the reasonable doubt doctrine dictates that all symptoms in question be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all symptoms in the adjudication of the claim).  Accordingly, in this case all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD.  

Factual Background and Analysis - Rating Prior to June 13, 2011

Service connection has been established for PTSD from May 25, 2005.  The Veteran was afforded a VA examination in October 2005.  At the examination, the Veteran reported symptoms of only getting one to two hours sleep a night, nightmares, the avoidance of war memories, irritability, hypervigilance, the feeling of seeing people coming into the house, avoidance of being in crowds, and weekly occurrences of shortness of breath.  He said he "prefer[red] to be in a dark room with no noise" since he described his mood as quiet.  The Veteran reported feeling so angry at times that he has had to go running around the neighborhood at night.  The Veteran admits to not saying anything to his wife for fear that they will get in a fight.  The Veteran stated that he had been in multiple bar fights over the years.  The Veteran stated "I'm terrible, I'm miserable, and I'm angry."  The Veteran stated he was constantly on guard, watchful, or easily startled.  

On the mental status examination, the Veteran was orientated to time and place.  He was guarded and extremely tense at first and difficult to engage.  The Veteran was casually dressed and casually groomed.  He communicated well with normal speech.  He had an organized and logical thought process and fair judgement.  The Veteran denied delusions, hallucinations, obsessions, and paranoia.  He denied suicidal and homicidal thoughts.  The Veteran described his mood as "terrible."  According to the examiner, the Veteran had no difficulty performing activities of daily living.  The examiner indicated that the Veteran was capable of understanding simple or complex commands, and that his PTSD symptoms were mild.  The VA examiner assigned the Veteran a GAF score of 50 indicating serious symptoms.  

In September 2005, prior to being diagnosed with PTSD, the Veteran reported PTSD symptoms of depression with nightmares of service, sleeping only three to four hours per night, going three to four days with zero sleep, headaches, being constantly on guard, watchful, easily startles, and detached from others.  

In November 2005, the Veteran submitted several buddy statements relating to his PTSD symptoms.  G. R. reported that the Veteran used to regularly attend Church and visit families in need.  However, the Veteran ceased these activities approximately three years earlier and he is now secluded and only spends time with his family.  In a second buddy statement, F. G. stated that the Veteran was a well prepared Sunday school teacher.  However, the Veteran no longer teaches Sunday school due to his PTSD.   The Veteran's daughter, L. B., stated the Veteran is quieter and more separated from his family than before and does not participate in family reunions.  L. B. stated the Veteran stays in his room because he cannot stand the noise and commotion.  She further stated the Veteran continues to lose mental and physical capabilities.  The Veteran's son, J. A., stated for many years the Veteran has disassociated himself from family ties and never attends family gatherings.  J. A. further stated the Veteran suffers from headaches and sleepiness.  The Veteran's spouse stated the Veteran suffers from sleeplessness, nightmares, anger tantrums, headaches, anxiety attacks and depression.    

In a letter received November 2005, the Veteran's private psychologists stated the Veteran has had continual trouble sleeping, headaches, depression, and a constant pain in his left arm.  Additionally, the psychologists stated the Veteran's obsessiveness is a constant stressor and that he had tried many medications with no help.  

In November 2005, the Veteran reported PTSD symptoms of headaches, sleepiness, nightmares, depression, pain and fatigue.  He further indicated short term memory loss.  The Veteran further stated he has no friends and has anxiety in crowded places.  He stated these symptoms have adversely affected his relationship with his wife and family.  

In May 2006, the Veteran reported PTSD symptoms of sleepiness, nightmares, flash-backs, headaches and a constant pressure around the front part of his head and temples.  He further identified increased episodes of anger and diminished decision making skills.  

The Veteran was afforded another VA examination in July 2006.  At the examination, the Veteran reported he remained unemployed since his retirement from the Post Office.  The Veteran reported having no close friends outside of his family members and he reported a decreased interest and participation in social activities.  The Veteran endorsed mild depression since a change in medication.  The Veteran reported intrusive and distressing thoughts and images related to Vietnam approximately three to four times a week.  He further reported recurrent distressing nightmares about Vietnam approximately two to three times per week.  The Veteran endorsed avoiding activities, people, places, and conversations that arouse recollection of Vietnam.  He reported detachment and estrangement from people outside of his immediate family.  The Veteran reported waking approximately twice a night and difficulties with concentration, hypervigilance, and an exaggerated startle response.  The Veteran spends his time watching television and reading.

On the mental status examination at the July 2006 VA examination, the Veteran had good personal hygiene, appeared alert with orientation times four.  The Veteran maintained good eye contact and his speech was within normal limits.  The Veteran was cooperative in providing the requested information.  The examiner stated that despite the Veteran's improved mood he was tearful several times during the evaluation process and his affect was relatively restricted.  The Veteran denied suicidal and homicidal ideation, as well as hallucinations.  The Veteran's insight and judgment appeared good.  The Veteran reported the ability to independently complete all of his activities of daily living.  The examiner opined that the Veteran's PTSD caused him a moderate level of impairment in social functioning.  The examiner assigned the Veteran a GAF score of 60-65, indicating moderate to mild symptoms or some difficulty in social or occupational functioning.      

The Veteran received care at a VA medical center from October 2005 to August 2016.  A December 2005 outpatient note documents that, at that time, the Veteran reported PTSD symptoms of trouble sleeping and headaches.  The VA examiner described the Veteran as calm and cooperative with normal speech and good judgment.  

At a June 2006 visit, the Veteran appeared well-groomed, was calm and cooperative with normal speech, and good eye contact.  The Veteran continued to deny hallucinations and to deny suicidal or homicidal thoughts

A February 2007 mental health attending note documents PTSD symptoms of irritability, initial insomnia and nightmares.  An October 2007 addendum opinion documents PTSD symptoms of difficulty sleeping, nightmares and kicking and shoving his wife during sleep. 

In July 2007, the Veteran reported PTSD symptoms of reduced reliability and productivity, sleeplessness, tension, headaches and nightmares.  He further reported anger, poor temperament, flattened effect, circumstantial circumlocutory, panic attacks, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, disturbed motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  See "Notice of Disagreement," received in July 2007.  

A March 2008 sleep clinic note indicates the Veteran presented with PTSD symptoms of fragmented sleep, poor quality of sleep, and occasional excessive daytime sleep.     

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that, prior to June 13, 2011, the Veteran's PTSD manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the record shows that at times the Veteran has exhibited depressed, sad, tearful, and fatigued mood and affect.  The Veteran reported frequently experiencing flashbacks, as well as a lack of motivation.  In addition, the Veteran consistently reported that he experienced sleep disturbances, had a tendency to isolate himself, and had difficulty establishing and maintaining effective personal relationships.  The Veteran endorsed mild memory problems.  However, the record also shows that the Veteran maintained relationships with wife, children, and some friends during this time period.  He also engaged in some leisure activities, including going out with his wife, reading, and watching television.  The Veteran was independent in self-care, and presented as fully alert and oriented at all times.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or as exhibiting signs of hallucination, delusion, or mania.

The Board further finds that the Veteran is not entitled to a 70 percent rating for his PTSD prior to June 13, 2011.  The evidence does not support a finding that the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not demonstrate obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to maintain effective relationships.  In the VA medical treatment records and examination reports detailed above, the Veteran was noted as having normal speech and thought process.  He was generally appropriate in his appearance.  He maintained relationships with his wife and children.  Overall, prior to June 13, 2011, the Veteran's demonstrated functional impairment most closely approximated the 50 percent rating criteria.  Therefore, prior to June 13, 2011, a rating of 50 percent for the Veteran's service-connected PTSD, but no higher, is warranted.  See 38 C.F.R. § 4.7. 

The Board has considered the Veteran's contentions that he is entitled to a higher rating.  The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating prior to June 13, 2011.  However, he has not been shown to have the requisite knowledge or training to assess the severity of the disability at issue relative to the relevant schedular rating criteria.  The Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a finding that a rating of 50 percent, but not higher, is warranted for the Veteran's service-connected PTSD prior to June 13, 2011.

The Board finds that a 50 percent rating for PTSD, but no higher, is warranted for the entire period prior to June 13, 2011.  Accordingly, there is no basis for staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27, during the period prior to June 13, 2011.  With respect to entitlement to an initial disability rating in excess of 50 percent for PTSD prior to June 13, 2011, the preponderance of the evidence is against assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not applicable, and an initial rating higher than the 50 percent initial rating awarded herein, prior to June 13, 2011, must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis - Rating From June 13, 2011

The Veteran was afforded a VA examination on June 13, 2011.  The June 2011 VA examiner reviewed the claims file and interviewed the Veteran and his spouse.  At the examination, the Veteran stated he has been married for 48 years and he speaks with his two children approximately once or twice a week.  The Veteran described the presence of his children and in-laws as "helpful."  The Veteran denied having any assaultive or violent behavior.  He further denied having any suicidal acts and self-injurious behavior.  The Veteran stated he participates in outpatient psychiatric care but is not involved in individual or group psychotherapy.  The Veteran reported that he responds well to his prescribed amitriptyline and trazodone medication, which helps with regards to his sleeping regimen, irritability, and nightmares.  The Veteran endorsed depression, anxiety, anger outbursts, fatigue, chronic pain and difficulty sleeping.  The Veteran reported his sleeping difficulties are often caused by "overwhelming" thoughts.  The Veteran reported two to three days of "good sleep," otherwise his sleep is erratic and fluctuating, as well as restless.  The Veteran stated he experienced nightmares around three times a week and "paranoia," in which he feels others are looking through the window during night hours.  The Veteran reported he no longer enjoys social interactions and becomes anxious around noise and has a low frustration tolerance.  The Veteran endorsed decreased dissociative flashbacks over the last couple years and stated his psychiatric issues occur monthly with brief period of improvement.  The Veteran rated the severity of his symptoms as "severe."  The Veteran reported actively avoiding crowds and loud noises, which "upset [him] mentally."  He described himself as a "loner" and has difficulty getting along with others outside of his immediate family.  The Veteran stated he enjoys reading, watching television, and doing minor yard work.

On the mental status examination at the June 2011 VA examination, the Veteran was observed to have good hygiene and was casually and appropriately dressed for the environment.  The Veteran had the ability to maintain minimal personal hygiene.  The Veteran was oriented to all spheres.  His ability to perform daily activities was impaired as evidence by his inability to drive and orthopedic issues.  The Veteran was cooperative and no inappropriate behavior was observed.  The Veteran's mood was mildly anxious with congruent affect and he denied hallucinations and no other delusions were elicited.  The Veteran reported a problem with memory and needing memory prompts in order to remember items, events and dates.  His concentration was impaired and he experiences physiological symptoms in response to unexpected noises and voices.  The Veteran denied imminent homicidal or suicidal ideation.

At the June 2011 VA examination the Veteran was administered the PTSD Symptom Checklist (PCL), a 17-item test of PTSD symptom severity.  His responses to the test were inconsistent with his presentation and recent medical records regarding the severity of his PTSD symptoms.  The examiner stated "this measure could not be interpreted as such.  There may have been some confusion or over endorsement of symptoms while completing this measure."

The June 2011 VA examiner opined that the Veteran continues to meet full diagnostic criteria for PSTD, chronic and major depressive disorder, recurrent, in partial remission.  The examiner further opined that the Veteran's psychiatric symptoms appear to be causing him a moderate level of impairment in social functioning.  The examiner assigned the Veteran a GAF score of 55-60.  The examiner stated this is reflected by the fact that he has no social relationships outside his immediate family members and he has lost interest in activities he previously enjoyed.  The examiner further stated his hyper vigilance and avoidance of crowds and large gatherings are considered within this assessment of functioning.  The examiner further opined that it is at least as likely as not the Veteran's impaired decision making and judgment while driving are contributed by PTSD symptoms.  Additionally, the Veteran's impaired decision making and judgment would likely contribute to moderate to severe impairments in occupational functioning including concentration, memory and thought processing difficulties.  

In December 2012 and again in May 2014, the Veteran was provided a PTSD screening test at the VA.  The test returned negative and the Veteran stated that he did not have nightmares, was not constantly on guard, watchful, or easily startled.  

In November 2014, the Veteran and his spouse called the VA nursing telephone hotline.  The Veteran stated he ran out of his PTSD medication 15 days ago, which is causing him to have nighttime suicidal thoughts/nightmares.  The Veteran was transferred to the pharmacy to obtain more medication and to call the 911-crisis line if he continues to have suicidal or homicidal thoughts.  

The Veteran was afforded a VA examination in November 2015.  The November 2015 examiner reviewed the claims file and interviewed the Veteran and his spouse.  At the examination, the Veteran indicated he has been married for 52 years and has two adult children.  The Veteran indicated he watches TV and does errands around the house.  He stated when he tries to do tasks he has poor focus and does not always finish them.   The Veteran stated he has two sisters and one brother and he speaks to them periodically.  The Veteran stated he goes out to eat occasionally but usually remains at home and does not like to go out.  He further indicated he does not like crowded situations and has not made friends since being discharged from Vietnam.  The examiner noted the Veteran has been retired for 16 years from the US Post Office and has not been employed since that time.  Additionally, the Veteran submitted a PTSD statement that he had difficulty with memory, concentration, and due to several issues with focus he had vehicle accidents with post office vehicles.     

The Veteran endorsed nightmares that occur at least two times per week or more, and stated the nightmares have either a violent or fearful theme of someone chasing him or trying to hurt him.  The Veteran's spouse stated that the Veteran tells her at night that someone is trying to come through the window.  The Veteran indicated that if he sees any media on TV related to war he becomes agitated and angered.  The Veteran's spouse stated that when this occurs the Veteran "goes crazy" and isolates himself and becomes incoherent.  The examiner stated the Veteran appears to have a distorted viewpoint of the world that people are out to get him, has persistent negative emotions, detachment from people, no interest in activities he once enjoyed, and persistent problems in experiencing positive emotions.  The Veteran reported hypervigilance, poor concentration, and poor sleep during the night.  The Veteran reported he has periods when he becomes depressed, cries, withdraws from people, and has poor motivation.  The Veteran stated he hears noises periodically and stated it causes him to become frightened and lock himself in the house.  The Veteran further stated he does not like being around anyone including people that he knows well. 

The November 2015 VA examiner noted several behavioral observations of the Veteran.  The Veteran arrived on time dressed and groomed appropriately.  The Veteran was oriented and presented as calm and coherent.  His presenting mood was identified as good.  The Veteran was cooperative and responded to questions asked by the interviewer and had friendly mannerisms.  The examiner noted the Veteran's judgment and insight falls within fair range.  The Veteran evidenced linear thought processes that were organized and coherent and appeared to track conversation cues well during the session.  The Veteran maintained a calm demeanor and his rate of speech and tone fell within average range.  The Veteran's short-term and long-term memory appeared intact.  He denied any suicidal and homicidal iterations.  The Veteran denied current audio and visual hallucinations.  However, he did report past experiences of hearing noises while in the house.  The Veteran demonstrated periodic paranoia and mistrust of people around him.

During the November 2015 VA examination the examiner indicated the criteria used for establishing the Veteran's current PTSD diagnosis.  The examiner noted the Veteran's symptoms include:  recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event(s); Avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s); Avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s); Persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; Persistent negative emotional state; Feelings of detachment or estrangement from others; Persistent inability to experience positive emotions; Irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects; Problems with concentration and; Sleep disturbance.  The examiner indicated these symptoms last more than 1 month and cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Additionally the examiner noted the Veteran actively has depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.      

In May 2016 an addendum opinion was provided relating to the Veteran's June 2011 VA examination.  The May 2016 examiner was asked to elaborate on why the results of psychiatric testing on June 13, 2011 produced inconsistent results with the symptoms reported throughout portions of the appeal.  The June 2011 examiner indicated the Veteran's responses during the Psychometric Testing Results (PCL) were inconsistent with his presentation and recent medical records regarding the severity of PTSD symptoms.  The May 2016 examiner stated there does not appear to be any inconsistency between the PCL results and the Veteran's self-report of persistent irritability, nightmares, flat affect, inability to make new relationships, hypervigilance, and concentration issues (as noted in the June 13, 2011, examination report).  In support of this conclusion the May 2016 examiner stated the PCL is not an instrument to use to check the validity of the Veteran's reported symptoms.  Additionally, the examiner attached an article obtained from the American Psychology Law Society, which describes the PCL as the "gold standard" of PTSD assessment.     

After considering the evidence of record under the laws and regulation as set forth above, the Board finds that, from June 13, 2011, the Veteran's PTSD manifestations do not rise to the level of severity contemplated by a rating in excess of 70 percent.  The evidence of record dated from June 13, 2011, shows that the Veteran's service-connected PTSD manifested in a preference for staying at home, limited social interaction, depression, intrusive thoughts, outburst, sleep impairment and problems with concentration.  However, the record also shows that, from June 13, 2011, the Veteran has maintained relationships with his spouse, children, in-laws and siblings.  The Veteran was independent in self-care, and presented as fully alert and oriented at the June 2011 and November 2015 VA examination.  He was not observed as having altered mental status, illogical or incoherent speech or thought process, or exhibiting signs of hallucination, delusion, or mania.  He did not endorse suicidal or homicidal ideation, plan, or intent.

A higher schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment.  In this case, from June 13, 2011, the Veteran has not shown symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, or own name.  Rather at the June 2011 and November 2015 VA examinations, the Veteran exhibited appropriate behavior, showed no sign of impaired thought process, showed no sign of delusion or hallucination, endorsed being able to perform activities of daily living, and presented as fully oriented.  As such, the record does not show that the Veteran's PTSD manifestations warranted a disability rating in excess of 70 percent at time from June 13, 2011.

The Board notes that November 2015 VA examiner's opinion that the Veteran's PTSD results in significant distress or impairment in social, occupational, or other important areas of functioning is consistent with and supportive of the Board finding that, from June 13, 2011, the Veteran's PTSD has not warranted a rating in excess of 70 percent.  The Board further notes that the GAF score of 55-60, assigned by the June 2011 VA examiner, indicating moderate symptoms is also consistent with and supportive of the Board's conclusion herein.

The Board acknowledges that the Veteran reported passive suicidal thoughts in November 2014.  However, the record indicates that the suicidal ideation was not accompanied by actual intent or plan.  The Board does not minimize the gravity of the Veteran's suicidal ideation.  It is a serious symptom.  Indeed, persistent danger of hurting oneself is listed as an example under the 100 percent rating criteria.  However, a suicidal ideation is only one symptom making up the Veteran's overall disability picture for this time period.  The Board finds that the Veteran's psychiatric symptomatology considered as a whole, as described above, most closely corresponds to the 70 percent rating criteria in terms of severity, frequency and duration.  Vasquez-Claudio, 713 F. 3d at 117.  Therefore, from June 13, 2011, a 70 percent rating for the Veteran's PTSD, but no higher, is warranted despite the Veteran's November 2014 suicidal ideation.  See 38 C.F.R. § 4.7.  

The Board has considered the Veteran's contentions that he is entitled to a higher rating from June 13, 2011.  Specifically, the Board has considered the Veteran's April 2013 letter stating his mental condition forced him to retire early, the Veteran's October 2015 letter stating that when he does not take his medication flash-backs and nightmares make his life miserable, his March 2016 letter stating that he has been unable to get a job because interviewers seemed worried about his experience in South East Asia, and his October 2016 letter stating that he struggles during the day to communicate with his wife and take care of daily business.  The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating from June 13, 2011.  However, he has not been shown to have the requisite knowledge or training to assess the severity of the disability at issue relative to the relevant schedular rating criteria.  The Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the most probative evidence of record is against a finding that a rating in excess of 70 percent is warranted for the Veteran's service-connected PTSD at any time from June 13, 2011.   

In light of the above, the Board finds that a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD at any time from June 13, 2011.  Accordingly there is no basis for staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27, during the period from June 13, 2011.  With respect to entitlement to a disability rating in excess of 70 percent for PTSD from June 13, 2011, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the appeal must be denied.  38 U.S.C.A.  § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990)    

Additional Considerations

The Board has considered whether referral for extra-schedular consideration is warranted.  Ordinarily, the VA Schedule will apply.  However, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran did not claim that his disability is exceptional or unusual; he simply requested a higher rating.  The rating criteria allow for higher schedular disability ratings, but, as detailed above, the Veteran's PTSD symptomatology has not been shown to be productive of the level of functional impairment described under the criteria for a rating higher than 50 percent prior to June 13, 2011, or under the 100 percent rating criteria from June 13, 2011.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Thus, with respect to any psychiatric symptom that is not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's PTSD symptomatology.  Therefore, referral for extra-schedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


TDIU

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric.  38 C.F.R. § 4.16 (a).

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. §§ 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

As stated in the Introduction, the Veteran expressed disagreement with the initial rating assigned for his PTSD, effective from May 25, 2005.  Pursuant to Rice, 22 Vet. App. at 447, the matter of entitlement to a higher initial rating for service-connected PTSD encompasses a claim for a total rating based on individual unemployability due to service-connected disability.  

On November 7, 1977, the Veteran was service connected for residuals of a gunshot wound of the left shoulder, rated at 10 percent disabling effective March 29, 1977.  On November 2, 2005, the rating for the Veteran's service-connected left shoulder gunshot wound residuals was increased to 30  percent disabling effective May 25, 2005; and the Veteran was service connected for PTSD, rated as 30 percent disabling effective May 25, 2005, for a combined disability rating of 50 percent.  The current Board decision has granted an increase rating for PTSD to 50 percent disabling effective May 25, 2005, for a combined disability rating of 70 percent effective May 25, 2005.  Therefore, the Veteran has had a combined disability rating of 70 percent or greater at all times since May 25, 2005.  In addition, the Veteran's service-connected PTSD is rated above 40 percent disabling at all times since May 25, 2005.  Therefore, the Veteran has met the percentage requirements for entitlement to a TDIU, as set forth in 38 C.F.R. § 4.16 (a), at all times since May 25, 2005.  

As stated above, the Veteran was granted service connection for PTSD and assigned an initial rating disability effective May 25, 2005.  Since the claim for TDIU was raised pursuant to Rice, 22 Vet. App. at 47, the Board will consider entitlement to a TDIU from May 25, 2005.  

Turning to the relevant evidence of record, at the October 2005 VA examination, relating to residuals of a gunshot wound, the Veteran stated that he always had pain in his left arm and that the left arm was weaker than the right.  Additionally, over the previous three to four years the pain became worse and lasted all day.  He further stated the pain is aggravated by repetitive motion and his left arm becomes weaker after repetitive motion.  The October 2005 VA examiner noted that the Veteran has at least a 50 percent weaker grip strength and a 50 percent decrease in resistive motion of the left arm as compared to the right.  

At a June 2011 VA examination the Veteran reported he was last employed with the United States Post Office in 1999 as a statistician.  Furthermore, the Veteran reported difficulties working during the last several years of his employment.  The June 2011 examiner noted that the Veteran's mental health deficits would likely contribute to moderate to severe impairments in occupational functioning, including concentration, memory and thought processing difficulties.  The examiner further noted the Veteran's memory had progressively declined and the he had difficulty processing information, including during the VA examination.  Furthermore, the Veteran was no longer able to drive due to his impaired decision making and judgment.  

At a November 2015 examination, the Veteran reported ongoing difficulty with his memory and concentration and indicated that these issues had led to several vehicle accidents while employed with the Post Office.  The examiner stated that the Veteran's level of occupational impairment due to his service-connected PTSD would contribute to deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.     

At a May 2016 VA examination the Veteran stated he has difficulty using his left shoulder, including but not limited to, difficulty putting on shirts and jackets and difficulty lifting anything over 20 pounds overhead.  The VA examiner stated the Veteran's left shoulder injury would impact his ability to perform occupational tasks.  The examiner stated the Veteran is limited to lifting nor more than 10 pounds due to his muscle injury and any sustained abduction or forward flexion beyond 90 degrees should be limited.   

In view of the foregoing, the Board finds that the evidence of record is at least at relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  The evidence shows that the Veteran has a wide range of limitations due his service-connected residuals of a left shoulder gunshot wound and service-connected PTSD.  Specifically, his physical disability limits his ability to lift, carry, push, pull, and reach.  The Veteran's psychiatric symptoms limit his ability to complete activities of daily living such as concentration, memory and thought processing.  

In making its determination, the Board has considered the opinion evidence of record, to include the VA examiners' opinions summarized above.  Each examiner reviewed the record or took a detailed history from the Veteran that was consistent with the evidence of record and provided an opinion as to the impact the Veteran's service-connected disabilities have on his ability to work.  They supported those opinions with at least some rationale, and the opinions were generally consistent with the findings made on examination.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  In this regard, the Board again notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Thus, the Board is not bound by the medical expert opinions of record.  Rather, the Board makes its decision herein based on the facts of the case, which are summarized above.  Nevertheless, the Board affords probative weight to the competent medical opinions of record as to the effects of the Veteran's service-connected disabilities have on his ability to secure or maintain substantially gainful employment.

Considering the Veteran's background and education, his skills and his work history, and the occupational limitations he experiences due the service-connected physical and psychiatric disabilities, the Board finds that the Veteran's service-connected disabilities affected him in such a way that he was unable to secure or follow a substantially gainful occupation prior to November 5, 2007.  In view of the foregoing, the Board concludes that the probative evidence of record is at least at relative equipoise as to whether the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities prior to November 5, 2007.  Therefore, resolving any remaining doubt in the Veteran's favor, the Board finds that entitlement to a TDIU from May 25, 2005 through November 4, 2007 is warranted.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted for the entire period on appeal prior to June 13, 2011.

Entitlement to an initial rating in excess of 70 percent for PTSD from June 13, 2011, is denied.

Entitlement to a TDIU effective from May 25, 2005 through November 4, 2007 is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


